DAY, J.
Members of a county board of education duly elected for the term of four years from the third Saturday in January of a given year begin their terms from the time they také the oath of office. If they do so any time during said day it is a sufficient compliance with Section 4231, General Code, and said office does not become vacant even though a majority of the board had met and organized pursuant to Section 4732 and 4733, General Code, and considered certain business before said new m'embers have qualified.
Writ refused.
Marshall, C. J., Robinson, Jones, Matthias and Allen, JJ., concur. Wanamaker, J., not participating.